     Case 1:19-cv-00558-TJM-DJS Document 20 Filed 08/12/20 Page 1 of 4




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________

SHIRLEY BRADY,

                     Plaintiff,

       v.                                          1:19-cv-0558

LEBANON VALLEY AUTO RACING
CORPORATION, and HOWARD
COMMANDER,

                Defendants.
_________________________________________

THOMAS J. McAVOY,
Senior United States District Judge



                                    DECISION & ORDER

I.     INTRODUCTION

       Plaintiff Shirley Brady commenced this diversity action seeking to recover damages

for a dislocated fracture to her right shoulder she contends was the result of a fall while

crossing a culvert between the parking lot and seating area of the Lebanon Valley

Speedway. See dkt. 1. On July 23, 2019, the Clerk of the Court entered default against

defendants. Dkt. 6. On November 22, 2019, plaintiff moved for default judgment. Dkt. 15.

The motion was returnable on December 27, 2019. Plaintiff's counsel asserts that on

January 6, 2020, he received a telephone call from defense counsel requesting that plaintiff

withdraw her motion. Dkt. 18. Plaintiff's counsel purportedly told defense counsel that

plaintiff would not withdraw her motion and that defendants should immediately file


                                               1
   Case 1:19-cv-00558-TJM-DJS Document 20 Filed 08/12/20 Page 2 of 4




whatever papers it deemed appropriate with the court. Id. On February 25, 2020, defense

counsel filed a letter requesting a court conference concerning the motion. Dkt. 16. A

member of the Clerk's Office advised defense counsel that the Court would not schedule a

conference in response to the request, and that counsel should file any papers counsel

deemed appropriate and necessary. Dkt. 17 at ¶ 11. On June 18, 2020, def ense counsel

filed papers in opposition to the motion for default judgment and in support of a cross-

motion to vacate the entry of default. Dkt. 17. Defense counsel asserts that in light of the

COVID-19 pandemic and the resulting shut-down of all nonessential businesses in New

York, including defense counsel's law firm, defense counsel submitted his opposition and

cross-motion "as expeditiously as possible." Id. at ¶ 11. Defendant Commander also

submitted an affidavit indicating that he has no recollection of being served with a summons

and complaint in this case, and notes that the af fidavit of service contains an inaccurate

description of the person served because, although it indicates that a male with "black/gray

hair” was served, defendant Commander is bald. Dkt. 17-1 at ¶¶ 4-6. On July 8, 2020,

plaintiff's counsel submitted a letter requesting that the Court strike defendants’ opposition

and cross-motion and decide the default judgment motion based on the papers filed as of

the return date of that motion. Dkt. 18. The basis of the application to strike is defendants’

disregard of court deadlines for responding to the default judgment motion, and the extreme

delay by defendants in filing its opposition and cross-motion. Id. Plaintiff also argues that

defendants’ papers are improper because defendant failed to file a notice of motion setting

a return date for the cross-motion, included legal arguments in an attorney affidavit in

violation of the Local Rules, and failed to file memorandum of law in support of the cross-



                                               2
      Case 1:19-cv-00558-TJM-DJS Document 20 Filed 08/12/20 Page 3 of 4




motion as required by the Local Rules. Id.1

II.     DISCUSSION

        a. Default Judgment Motion

        Courts within the Second Circuit have repeatedly stated the judicial preference to

resolve matters on the merits and not on procedural default. See Enron Oil Corp. v.

Diakuhara, 10 F.3d 90, 95 (2d Cir. 1993); Action S.A. v. Marc Rich & Co., Inc., 951 F.2d

504, 507 (2d Cir. 1991); Nationwide Fire Insurance Company v. Rankin, 199 F.R.D. 498

(W.D.N.Y. 2001). By defendants’ opposition to the motion for default judgment and their

cross-motion to vacate the default, defendants clearly indicate an intention to litigate this

case on its merits. Therefore, in light of the judicial preference just mentioned, plaintiff's

motion for default judgment is denied.

        b. Cross-Motion to Vacate Default

        Although plaintiff objects to defendants’ cross-motion on procedural grounds, she

has done little to address its merits. This is somewhat understandable in light of the facts

surrounding defendants’ opposition and cross-motion. Nevertheless, in an effort to get this

case back on track the Court will decide the cross-motion on the basis of the submitted

papers.

        Federal Rule of Civil Procedure 55(c) provides that a "court may set aside an entry of

default for good cause[.]" Fed. R. Civ. P. 55(c). The decision to set aside an entry of

default is "left to the sound discretion of a district court because it is in the best position to

assess the individual circumstances of a given case and to evaluate the credibility and good


          1
            The Court notes that plaintiff did not file a memorandum of law in support of the default judgment
  motion and included legal arguments in the moving attorney affidavit.

                                                        3
       Case 1:19-cv-00558-TJM-DJS Document 20 Filed 08/12/20 Page 4 of 4




faith of the parties." Diakuhara, 10 F.3d at 95. Still, "because defaults are generally

disfavored and reserved for rare occasions, when doubt exists as to whether a default

should be . . . vacated, the doubt should be resolved in favor of the defaulting party." Id. at

96. Here, the Court will vacate the entry of default and direct defendants to file an answer

within twenty-one (21) days of the date of this Decision and Order.

III.     CONCLUSION

         For the reasons discussed above, plaintiff's motion for a default judgment (dkt. 15) is

DENIED. Defendants’ cross-motion to vacate the entry of default (dkt. 17) is GRANTED

and the entry of default (dkt. 6) is VACATED. Defendants are directed to file an answer

within twenty-one (21) days of the date of this Decision and Order. Plaintiff’s letter motion

to strike defendants’ papers in opposition to the motion for default judgment and in support

of the cross-motion to vacate the entry of default (dkt. 18) is DENIED as moot.

IT IS SO ORDERED.

Dated:August 12, 2020




                                                4
